DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The preliminary amendment filed on April 24, 2020 has been entered. Claims 1-10 are now pending in the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display System, Display Method, and Program for Indicating a Peripheral Situation of a Vehicle or a title more indicative of the claimed subject matter.


Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9, line 1 – “display method of causing a computer…” should read “display method causing a computer…”
Claim 10, line 3 – “control a display…” should read “controlling a display…”
Claim 10, line 5 – “change the predetermined display…” should read “changing the predetermined display…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to dependent claim 3, the limitation discloses “fixing the predetermined display region regardless of the speed of the vehicle in a case where the speed of the vehicle is lower than the predetermined speed", in which the claim language appears to be contradictory as it states fixing the display region by speed of the vehicle is lower than the predetermine speed” , and thus the limitation has been rendered indefinite.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.
In regards to independent claim 1, the limitation recites “the basis” in line 8, in which no previous instance of “a basis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 5, the limitation recites “the basis” in lines 8 and 11, in which no previous instance of “a basis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 6, the limitation recites “the basis” in line 5, in which no previous instance of “a basis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 7, the limitation recites “the basis” in line 5, in which no previous instance of “a basis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 8, the limitation recites “the basis” in lines 3-4, in which no previous instance of “a basis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 9, the limitation recites “the basis” in line 5, in which no previous instance of “a basis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 10, the limitation recites “the basis” in line 6, in which no previous instance of “a basis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2-4, these claims depend from a rejected base claim and thus there is insufficient antecedent basis for the limitations in these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya (JP 2017-166913 A, hereinafter referenced “Kamiya”)

In regards to claim 1. (currently amended) Kamiya discloses a display system (Kamiya, paragraph [0001]) comprising: 
-a processor (Kamiya, paragraph [0074]; Reference discloses the display screen 11a corresponds to the "display area", the HCU 20 corresponds to the "display control device", the CPU 21 and the GPU 22 correspond to the "processor"); 
Kamiya, paragraph [0094]; Reference discloses various non-transitional substantive storage media such as a flash memory and a hard disk can be adopted as a configuration for storing a program executed by each processor) to:  display an image (Kamiya, paragraph [0042]; Reference discloses the image generation unit 35 generates a display object to be displayed on the display screen 11a and a display object to be projected on the projection area 12a. The image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a); 
-and control a display such that a periphery image indicating a peripheral situation of a vehicle viewed from a predetermined virtual viewpoint is displayed in a predetermined display region on a display surface (Kamiya, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35. The viewpoint control unit 36 executes switching of the display mode based on the occurrence of the LC event. The bird’s eye view is he periphery image indicating the situation around the vehicle from the predetermined virtual viewpoint position displayed in a region on the display screen 11a), 
-and change the predetermined display region on the basis of a traveling state of the vehicle (Kamiya, paragraphs [0042], [0049], and [0050]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0049] discloses It should be noted that FIGS. 4 and 5 are diagrams showing a comparison of differences in the mode of the bird's-eye view display 40 due to the difference in the viewpoint position when the relative positional relationship between the own vehicle A and the plurality of other vehicles is the same. Paragraph [0050] discloses In addition, with the switching from the normal display mode to the lane change mode, the bird's-eye view display 40 is enlarged along the horizontal HD of the display screen 11a and reduced along the vertical VD of the display screen 11a. As described above, the bird's-eye view display 40 in the lane change mode has an elliptical display form in which the long axis is aligned with the horizontal HD. The change in viewpoint positions on the display 11a regarding the display modes of the bird’s eye view between the circular and elliptical shapes based on the LC events (i.e. traveling state) is interpreted as change the predetermined display region on the basis of a traveling state of the vehicle).  
In regards to claim 4. (currently amended) The display system according to claim 1.
Kamiya further discloses
Kamiya, paragraph [0024]; Reference discloses the driving environment recognition unit 61 recognizes the shape and moving state of the object around the vehicle A based on the integrated result of each detected object information, particularly within the detection range of each autonomous sensor, and combines it with the position information and the map data. Then, a virtual space that reproduces the actual driving environment in three dimensions is generated), 
-wherein controlling the display comprises displaying an image of an object recognized in the predetermined display region (Kamiya, paragraphs [0042]-[0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a display object to be displayed on the display screen 11a and a display object to be projected on the projection area 12a. The image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a (i.e. displaying an image of an object recognized in the predetermined display region). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 (i.e. the concept of controlling displayed image) between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35).  

In regards to claim 5. (currently amended) The display system according to claim 1.
Kamiya further discloses
-wherein the program instructions are further executable by the processor to:  execute driving assistance of the vehicle to a plurality of different degrees (Kamiya, paragraph [0014]; Reference discloses the HCU 20, the automatic driving ECU 50, and the vehicle control ECU 80 are electrically connected to each other and can communicate with each other. The vehicle A has an automatic driving function by operating the automatic driving ECU 50 and the vehicle control ECU 80 (i.e. automatic driving indicates driving assistance for various directions or plurality of degrees)), 
-wherein changing the predetermined display comprises  determining  a viewpoint position of the virtual viewpoint, an angle of view from the virtual viewpoint, or an imaging direction from the virtual viewpoint on the basis of an environment of a road on which the vehicle is traveling and the degree of driving assistance controlled (Kamiya, paragraphs [0051]-[0052]; Reference at paragraph [0051] discloses the second viewpoint position of the bird's-eye view display 40 in the lane change mode can move around the own vehicle icon 41 with the own vehicle icon 41 as the center. For example, as shown in FIGS. 6 and 7, the second viewpoint position is changed based on the left and right movement directions of the own vehicle A that moves due to the lane change. Paragraph [0052] discloses Further, as shown in FIGS. 8 and 9, the second viewpoint position of the bird's-eye view display 40 is changed based on the current traveling speed of the own vehicle A or the traveling speed scheduled at the start of the lane change.  Changing to the second viewpoint based on traveling speed of the vehicle on the virtual road surface interpreted as changing the predetermined display comprises determining a viewpoint position of the virtual viewpoint, an angle of view from the virtual viewpoint, from the virtual viewpoint on the basis of an environment of a road on which the vehicle is traveling and the degree of driving assistance controlled), 
Kamiya, paragraphs [0052]; Reference at paragraph [0052] discloses as shown in FIGS. 8 and 9, the second viewpoint position of the bird's-eye view display 40 is changed based on the current traveling speed of the own vehicle A or the traveling speed scheduled at the start of the lane change (interpreted as changes the predetermined display region on the basis of the determined viewpoint position, angle of view, or imaging direction)).  

In regards to claim 6. (currently amended) The display system according to claim 1.
Kamiya further discloses
-wherein changing the predetermined display comprises changing a shape of a road on which the vehicle is traveling and lane markings partitioning the road, the shape of the road and the lane markings being displayed in the predetermined display region, on the basis of the traveling state of the vehicle (Kamiya, Figs. 12-14 and paragraphs [0008], [0020], and [0075]; Reference at [0008] discloses when a recognition target is recognized around the vehicle by an automatic driving function that can perform driving operations on behalf of the driver…A bird's-eye view display (40, 240, 340) including at least an image (41) and a map image (42) showing the shape of the road around the vehicle is generated as a display object to be displayed in the display area (S102), and the automatic driving function is used. Paragraph [0020] discloses the map data includes road shape information such as the curvature, slope, and section length of each road…the map database 75 causes the automatic driving ECU 50 to acquire map data around the current position of the vehicle A and in the traveling direction. Paragraph [0075] discloses FIG. 12 is a diagram showing a difference in the mode of the bird's-eye view display 40 due to a difference in the viewpoint position. The map data provides the shape of the road and lane marking in the map image as further shown in Figs 12-14 in a predetermined display region with respect to the traveling state of the vehicle indicated by the automatic driving function in which the viewpoint can change thus affecting a shape of the road being displayed based on the perspective).  

In regards to claim 9. (original) Kamiya discloses a display method of causing a computer (Kamiya, paragraph [0001]) to: 
-control a display such that a periphery image indicating a peripheral situation of a vehicle viewed from a predetermined virtual viewpoint is displayed in a predetermined display region on a display surface (Kamiya, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35. The viewpoint control unit 36 executes switching of the display mode based on the occurrence of the LC event. The bird’s eye view is he periphery image indicating the situation around the vehicle from the predetermined virtual viewpoint position displayed in a region on the display screen 11a); 
-and change the predetermined display region on the basis of a traveling state of the vehicle (Kamiya, paragraphs [0042], [0049], and [0050]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0049] discloses It should be noted that FIGS. 4 and 5 are diagrams showing a comparison of differences in the mode of the bird's-eye view display 40 due to the difference in the viewpoint position when the relative positional relationship between the own vehicle A and the plurality of other vehicles is the same. Paragraph [0050] discloses In addition, with the switching from the normal display mode to the lane change mode, the bird's-eye view display 40 is enlarged along the horizontal HD of the display screen 11a and reduced along the vertical VD of the display screen 11a. As described above, the bird's-eye view display 40 in the lane change mode has an elliptical display form in which the long axis is aligned with the horizontal HD. The change in viewpoint positions on the display 11a regarding the display modes of the bird’s eye view between the circular and elliptical shapes based on the LC events (i.e. traveling state) is interpreted as change the predetermined display region on the basis of a traveling state of the vehicle).  

In regards to claim 10. (currently amended) Kamiya discloses a non-transitory computer-readable storage medium that stores a program to be executed by a computer (Kamiya, paragraph [0038]; Reference discloses HCU executing display control program stored on storage medium) to perform at least:  
-control a display such that a periphery image indicating a peripheral situation of a vehicle viewed from a predetermined virtual viewpoint is displayed in a predetermined display region on a display surface (Kamiya, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0043] discloses the viewpoint control unit 36 switches the display mode of the bird's-eye view display 40 between the normal display mode and the lane change mode by controlling the virtual viewpoint position of the bird's-eye view display 40 generated by the image generation unit 35. The viewpoint control unit 36 executes switching of the display mode based on the occurrence of the LC event. The bird’s eye view is he periphery image indicating the situation around the vehicle from the predetermined virtual viewpoint position displayed in a region on the display screen 11a); 
-and change the predetermined display region on the basis of a traveling state of the vehicle (Kamiya, paragraphs [0042], [0049], and [0050]; Reference at paragraph [0042] discloses the image generation unit 35 generates a bird's-eye view display 40 as one of the display contents to be displayed on the display screen 11a….the bird's-eye view display 40 is set to the lane change mode mainly when an LC event occurs, and is a display mode in which the own vehicle A is viewed from the rear side(see FIGS. 5 to 9). Paragraph [0049] discloses It should be noted that FIGS. 4 and 5 are diagrams showing a comparison of differences in the mode of the bird's-eye view display 40 due to the difference in the viewpoint position when the relative positional relationship between the own vehicle A and the plurality of other vehicles is the same. Paragraph [0050] discloses In addition, with the switching from the normal display mode to the lane change mode, the bird's-eye view display 40 is enlarged along the horizontal HD of the display screen 11a and reduced along the vertical VD of the display screen 11a. As described above, the bird's-eye view display 40 in the lane change mode has an elliptical display form in which the long axis is aligned with the horizontal HD. The change in viewpoint positions on the display 11a regarding the display modes of the bird’s eye view between the circular and elliptical shapes based on the LC events (i.e. traveling state) is interpreted as change the predetermined display region on the basis of a traveling state of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JP 2017-166913 A) in view of Matsukawa (US 2012/0169875 A1, hereinafter referenced “Mats”).

In regards to claim 2. (currently amended) Kamiya discloses the display system according to claim 1.
Kamiya does not explicitly disclose but Mats teaches
-wherein changing the predetermined display comprises increasing the predetermined display region in a case where a speed of the vehicle is equal to or higher than a predetermined speed compared with a case where the speed of the vehicle is lower than the predetermined speed (Mats, paragraphs [0051]-[0052]; Reference at paragraph [0051] discloses a rearward cropped image shows a laterally central, vertically upper region cropped from the vehicle rearward image. Therefore, the rearward cropped image shows a smaller region than the vehicle rearward image. The rearward cropped images have three types: a “rearward cropped image (vehicle is at low speed or rest)” in FIG. 3A; a “rearward cropped image (vehicle is at moderate speed)” in FIG. 3B; and a “rearward cropped image (vehicle is at high speed)” in FIG. 3C. The rearward image cropped showing different regions which are cropped or changed based on different vehicle speeds low, moderate, and high is interpreted as changing the predetermined display comprises increasing the predetermined display region in a case where a speed of the vehicle is equal to or higher than a predetermined speed compared with a case where the speed of the vehicle is lower than the predetermined speed).  
Kamiya and Mats are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the rearward view assistance features of Mats in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the rearward view assistance features of Mats in order to provide a system that includes an imaging device that acquires a vehicle rearward image by taking a rearview from the vehicle and setting a cropped image by cropping part of the vehicle rearward image in response to a state of a vehicle to avoid view disruption even when passenger seats are filled applicable to improving the driver’s rear vision in vehicle systems such as those taught in Kamiya’s system.

In regards to claim 3. (currently amended) The display system according to claim 2.
Kamiya does not explicitly disclose but Mats teaches
-wherein changing the predetermined display comprises fixing the predetermined display region regardless of the speed of the vehicle in a case where the speed of the vehicle is lower than the predetermined speed (Mats, paragraphs [0051]-[0052]; Reference at paragraph [0051] discloses a rearward cropped image shows a laterally central, vertically upper region cropped from the vehicle rearward image. Therefore, the rearward cropped image shows a smaller region than the vehicle rearward image. The rearward cropped images have three types: a “rearward cropped image (vehicle is at low speed or rest)” in FIG. 3A; a “rearward cropped image (vehicle is at moderate speed)” in FIG. 3B; and a “rearward cropped image (vehicle is at high speed)” in FIG. 3C. The rearward image cropped showing different regions which are cropped or changed based on different vehicle speeds low, moderate, and high is interpreted as fixing the predetermined display region regardless of the speed of the vehicle in a case where the speed of the vehicle is lower than the predetermined speed).  
Kamiya and Mats are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the rearward view assistance features of Mats in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the rearward view assistance features of Mats in order to provide a system that includes an imaging device that acquires a vehicle rearward image by taking a rearview from the vehicle and setting a cropped image by cropping part of the vehicle rearward image in response to a state of a vehicle to avoid view disruption even when passenger seats are filled applicable to improving the driver’s rear vision in vehicle systems such as those taught in Kamiya’s system.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JP 2017-166913 A) in view of Kishi (JP 2015-023484 A, hereinafter referenced “Kishi”).

In regards to claim 7. (currently amended) The display system according to claim 1.
Kamiya does not explicitly disclose but Kishi teaches
-wherein changing the predetermined display comprises displaying a rear region and a front region of the vehicle in the predetermined display region, and changes a display region regarding the front region in the predetermined display region on the basis of the traveling state of the vehicle (Kishi, Figs. 4-6 and paragraph [0016]; Reference discloses as shown in FIGS. 4 to 6, the monitor 6 displays a bird's-eye view image of the surroundings of the own vehicle so that the driver can easily grasp the surroundings of the own vehicle. Regarding the orientation of the monitor 6, on the display screen, the portion indicating the rear of the own vehicle A is on the steering wheel 8 side, and the portion indicating the front of the own vehicle A is on the windshield 9 side. Also, as a feature of the bird's-eye view image, even when the surroundings of the own vehicle are shown, the larger the bird's-eye view angle, the farther part can be shown, but the position showing the distance is toward the lower part of the screen. It's coming down. In other words, the larger the bird's-eye view angle, the smaller the display area of the screen area of the monitor 6. The bird’s eye view interpreted as showing rear and front regions of vehicle in predetermined area of monitor 6 as the changing of the angle causes a smaller display area or change of the front region in the predetermined display region on the basis of the traveling state of the vehicle).  
Kamiya and Kishi are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the vehicle display features of Kishi in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the vehicle display features of Kishi in order to provide an in-vehicle display that generates a bird's-eye view image viewed from a virtual viewpoint, adjusts a monitor angle, and adjusts the bird's-eye view angle of the bird's-eye view image according to the adjusted monitor angle allowing an occupant to appropriately recognize the external state of their own vehicle on a monitor that displays a bird's-eye view image applicable to improving driver safety in vehicle display systems such as those taught in Kamiya.

In regards to claim 8. (currently amended) The display system according to claim 1.
Kamiya does not explicitly disclose but Kishi teaches
-wherein changing the predetermined display comprises changing a position of an upper end of the predetermined display region on the basis of the traveling state of the vehicle (Kishi, Figs. 4-6 and paragraph [0016]; Reference discloses as shown in FIGS. 4 to 6, the monitor 6 displays a bird's-eye view image of the surroundings of the own vehicle so that the driver can easily grasp the surroundings of the own vehicle. Regarding the orientation of the monitor 6, on the display screen, the portion indicating the rear of the own vehicle A is on the steering wheel 8 side, and the portion indicating the front of the own vehicle A is on the windshield 9 side. Also, as a feature of the bird's-eye view image, even when the surroundings of the own vehicle are shown, the larger the bird's-eye view angle, the farther part can be shown, but the position showing the distance is toward the lower part of the screen. It's coming down. In other words, the larger the bird's-eye view angle, the smaller the display area of the screen area of the monitor 6. The changing of the angle causes a smaller display area or change in the upper end of the predetermined display region on the basis of the traveling state of the own vehicle A).  
Kamiya and Kishi are combinable because they are in the same field of endeavor regarding vehicle surroundings display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display control device of Kamiya to include the vehicle display features of Kishi in order to provide the user with a system that allows for providing a bird's-eye view display from the side that ensures that the image of an object showing the object to be recognized relatively close to the host vehicle is easy to see, while the object showing the object to be recognized relatively far from the host vehicle is also presented as taught by Kamiya while incorporating the vehicle display features of Kishi in order to provide an in-vehicle display that generates a bird's-eye view image viewed from a virtual viewpoint, adjusts a monitor angle, and adjusts the bird's-eye view angle of the bird's-eye view image according to the adjusted monitor angle allowing an occupant to appropriately recognize the external state of their own vehicle on a monitor that displays a bird's-eye view image applicable to improving driver safety in vehicle display systems such as those taught in Kamiya.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References (PTO-892) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619